DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,102,108 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope. 

Instant Application 
Parent patent No. 11,102,108
a system for multicast send duplication instead of replication in a high performance computing environment, comprising: a computer, the computer comprising one or more microprocessors; a plurality of switches arranged in at least two rails; wherein a duplicate of a multicast message is sent on each of the at least two rails, each duplicate of the multicast message comprising a header identifying a multicast sender node; wherein a receiving node receives at least two of the duplicate multicast messages, each being received on a different rail of the at least two rails; and wherein upon receiving the at least two of the duplicate multicast messages, the receiving node, based upon the headers of the at least two duplicate multicast messages, drops all but a first received duplicate multicast message of the at least two received duplicate multicast messages.
2. The system of claim 1, wherein each header of each of the duplicate multicast messages comprises an encapsulation header comprising a value comprising a concatenation of a system image generation number and a current message sequence number.

3. The system of claim 2, wherein the receiving node, upon receiving the first received duplicate multicast message, increments a value associated with an expected encapsulation header value.

4. The system of claim 3, wherein the receiving node, on receiving each of the at least two duplicate multicast messages after the first received duplicate multicast message, compares the values of the encapsulation headers against the expected encapsulation values; and wherein upon determining that the received encapsulation header values are lower than the expected encapsulation value, the receiving node drops each of the at least two duplicate multicast messages after the first received duplicate multicast message.

5. The system of claim 2, wherein each header of each of the duplicate multicast messages further comprises an identifier value identifying which respective rail each duplicate multicast message was sent on.
1. A system for multicast send duplication instead of replication in a high performance computing environment, comprising: a computer, the computer comprising one or more microprocessors; a plurality of switches; a plurality of hosts, the plurality of hosts being interconnected via the plurality of switches, wherein a host of the plurality of hosts comprises a multicast sender node, the sender node comprising a system image generation module and a current message sequence module; wherein the plurality of switches are organized into two rails, the two or more rails providing redundant connectivity between the plurality of hosts; wherein the multicast sender node sends two or more duplicate multicast packets addressed to a multicast address, wherein each of the two or more duplicate multicast packets are sent on a different rail of the two rails, wherein each of the duplicate multicast packets comprises an encapsulation header, the encapsulation header comprising a concatenation of the system image generation number and the respective unique current message sequence number; wherein the system image generation module generates a persistent system image generation number associated with the sender node each time the sender node is started; and wherein the current message sequence module generates a unique current message sequence number and associates the unique current message sequence number with each of the sent two duplicate message packets; wherein upon sending both of the two duplicate multicast packets which have been assigned the unique current message sequence number, the current message sequence module generates a second unique current message sequence number, the second unique current message sequence number being incremented above the unique current message sequence number; and wherein upon receiving a multicast packet, a receiving node compares the encapsulation header against an expected encapsulation header and: upon the encapsulation header being equal to or larger than the expected encapsulation header, allows the packet to proceed, and upon the encapsulation header being smaller than the expected encapsulation header, drops the packet.


As to claims 8-12, the claims are rejected as applied to claims 1-5 respectively above by parent patent. 

As to claims 15-19, the claims are rejected as applied to claims 1-5 respectively above by parent patent. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farinacci et al, application no. 2008/0267078, hereinafter known as Farinacci

As to claim 1, Farinacci discloses a system for multicast send duplication instead of replication in a high performance computing environment, comprising: a computer, the computer comprising one or more microprocessors (Farinacci, figures 1, 2 and 7, computing device of network with processor as known in the art); a plurality of switches arranged in at least two rails; wherein a duplicate of a multicast message is sent on each of the at least two rails, each duplicate of the multicast message comprising a header identifying a multicast sender node (Farinacci, Figures 1 and 3, source (Part 30) and receiver (Part 32) network devices with plural intermediate switching devices 34; [0023], sending multicast duplicate message plural paths between sending and receiving node; [0019]-[0022], address for packets including for multicast transmissions); wherein a receiving node receives at least two of the duplicate multicast messages, each being received on a different rail of the at least two rails (Farinacci, Figure 5, steps 50-52, sending packets by a sender nodes on plural paths that is received by a receiving node); and wherein upon receiving the at least two of the duplicate multicast messages, the receiving node, based upon the headers of the at least two duplicate multicast messages, drops all but a first received duplicate multicast message of the at least two received duplicate multicast messages (Farinacci, [0023]-[0024], receiving node receiving multicast broadcast from primary and redundant path, where the redundant has duplicated data, the receiving node, upon receiving messages on primary path drops the messages received on the redundant path).

As to claims 8 and 15, the claims are each rejected as applied to claim 1 above by Farinacci.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farinacci in view of Chen et al, U.S. Patent no. 10,135,947, hereinafter known as Chen.

As to claim 2, Farinacci discloses the system of claim 1. Farinacci does not disclose however Chen discloses wherein each header of each of the duplicate multicast messages comprises an encapsulation header comprising a value comprising a concatenation of a system image generation number and a current message sequence number (Chen, Figure 4, encapsulating in packet sequence number and Column 8, lines 12-45, providing system image information multicast packet). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farinacci to include the limitations of wherein each header of each of the duplicate multicast messages comprises an encapsulation header comprising a value comprising a concatenation of a system image generation number and a current message sequence number as taught by Chen. Encapsulating packet with control information such as image number and sequence number provides a means to verify the packet as expected or to drop or discard if it is an erroneous packet.

As to claim 3, Farinacci discloses wherein the receiving node, upon receiving the first received duplicate multicast message, increments a value associated with an expected encapsulation header value (Farinnaci, Figures 2A, 2B, 6, [0023], [0025], [0031], subsequent packets are associated with incremented sequence number for processing by the devices in the network).

As to claims 9 and 10, the claims are rejected as applied to claims 2 and 3 respectively above by Farinacci in view of Chen. 

As to claims 16 and 17, the claims are rejected as applied to claims 2 and 3 respectively above by Farinacci in view of Chen.

Claims 5, 6, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farinacci in view of Chen further in view of Wakumoto et al, application no. 2005/0259647, hereinafter known as Wakumoto. 

As to claim 5, Farinacci and Chen disclose the system of claim 2, Farinacci and Chen do not disclose however Wakumoto discloses wherein each header of each of the duplicate multicast messages further comprises an identifier value identifying which respective rail each duplicate multicast message was sent on (Wakumoto, [0022], unique path identifier for each path).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farinacci and Chen to include the limitations of wherein each header of each of the duplicate multicast messages further comprises an identifier value identifying which respective rail each duplicate multicast message was sent on as taught by Wakumoto.  Use of unique identifier allows devices in the network to determine which is an original message and which is a redundant or duplicated message to process them accordingly. 

As to claim 6, Farinacci discloses wherein each rail provides independent connectivity between the multicast sending node and the receiving node (Farinacci, figure 1, [0023], two independent paths for communication between a sender and receiver node). 

As to claims 12 and 19, the claims are each rejected as applied to claim 5 above by Farinacci in view of Chen further in view of Wakumoto.

As to claim 13, the claim is each rejected as applied to claim 6 above by Farinacci in view of Chen further in view of Wakumoto.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farinacci in view of Chen and Wakumoto further in view of Gupta et al, application no. 2017/03533382, hereinafter known as Gupta. 

As to claim 7, Farinacci, Chen and Wakumoto disclose the system of claim 6. Farinacci, Chen and Wakumoto do not disclose however Gupta disclose wherein at least one rail comprises a private fabric and at least another rail comprises a public fabric (Gupta, [0020], figure 1 and 3, sending packets via multiple paths between two points where the network may comprise both public and private network). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farinacci, Chen and Wakumoto to include the limitations of wherein at least one rail comprises a private fabric and at least another rail comprises a public fabric as taught by Gupta.  Packet in multiplexing networks are known to be sent via both public and private network depending on what is available. 

As to claim 14, the claim is rejected as applied to claim 7 above by Farinacci in view of Chen and Wakumoto further in view of Gupta.

As to claim 20, Farinacci, Chen and Wakumoto disclose the non-transitory computer readable storage medium of claim 19. Farinacci further discloses wherein each rail provides independent connectivity between the multicast sending node and the receiving node (Farinacci, figure 1, [0023], two independent paths for communication between a sender and receiver node). Farinacci, Chen and Wakumoto do not disclose however Gupta disclose and wherein at least one rail comprises a private fabric and at least another rail comprises a public fabric (Gupta, [0020], figure 1 and 3, sending packets via multiple paths between two points where the network may comprise both public and private network). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Farinacci, Chen and Wakumoto to include the limitations of and wherein at least one rail comprises a private fabric and at least another rail comprises a public fabric as taught by Gupta.  Packet in multiplexing networks are known to be sent via both public and private network depending on what is available. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467 

/MICHAEL J MOORE  JR/            Primary Examiner, Art Unit 2467